Citation Nr: 0808109	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  05-22 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
knee chondromalacia patella with patellofemoral syndrome and 
tibial stress fracture.

2.  Entitlement to a rating in excess of 10 percent for the 
left knee chondromalacia patella with patellofemoral syndrome 
and tibial stress fracture.

3. Entitlement to service connection for a herniated disc L4-
5 with degenerative changes of the lumbar spine, including as 
secondary to the veteran's service- connected left and right 
knee disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from November 1972 until 
November 1989. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. 

The issue of entitlement to service connection for a 
herniated disc L4-5 with degenerative changes of the lumbar 
spine, including as secondary to the veteran's service-
connected left and right knee disabilities, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
right knee chondromalacia patella with patellofemoral 
syndrome and tibial stress fracture has been manifested by 
complaints of pain; objectively, he had flexion of 0 to 110 
degrees active and 125 degrees passive, with pain at the 
endpoints of motion. 

2.  Throughout the rating period on appeal, the veteran's 
left knee chondromalacia patella with patellofemoral syndrome 
and tibial stress fracture, has been manifested by complaints 
of pain; objectively, he had flexion of 0 to 85 degrees 
active and 125 degrees passive, with pain at the endpoints of 
motion. 



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
greater than 10 percent for right knee chondromalacia patella 
with patellofemoral syndrome and tibial stress fracture have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5260, 5261 (2007).

2.  The criteria for entitlement to a disability evaluation 
greater than 10 percent for left knee chondromalacia patella 
with patellofemoral syndrome and tibial stress fracture have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming entitlement to increased ratings for 
right and left knee disabilities.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet.App. Nov. 19, 2007).

The veteran is assigned a 10 percent evaluation for 
chondromalacia patella with patellofemoral syndrome and 
tibial stress fracture of both the left and right knee, 
effective November 22, 1989.  He claims entitlement to a 
disability evaluation in excess of 10 percent. 

The veteran's right and left knee disabilities are rated on 
the basis of limitation of motion. Limitation of leg motion 
is governed by Diagnostic Codes 5260 and 5261.  

Diagnostic Code 5260 concerns limitation of leg flexion.  A 
10 percent rating is warranted where flexion is limited to 45 
degrees.  A 20 percent evaluation is for application where 
flexion is limited to 30 degrees.  Finally, a 30 percent 
rating applies where flexion is limited to 15 degrees.
 
Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a 10 percent rating is warranted 
where extension is limited to 10 degrees.  A 20 percent 
evaluation is for application where extension is limited to 
15 degrees.  A 30 percent rating applies where extension is 
limited to 20 degrees.  A 40 percent rating is warranted 
where extension is limited to 30 degrees.  Finally, a 50 
percent evaluation is warranted where extension is limited to 
45 degrees.  

In the present case, a VA examination in September 2003 
revealed left knee
flexion 0 to 85 degrees active, 125 degrees passive. The 
right knee had flexion of 0 to 110 degrees active and 125 
degrees passive.

The range of motion findings detailed above do not support a 
rating in excess of 10 percent for either flexion or 
extension of the right and left knee.  However, the Board 
notes that, in rating musculoskeletal disabilities, it is 
appropriate to consider additional limitation of function due 
to factors such as pain, weakness, incoordination and 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995). 

In the present case, a December 2002 private treatment report 
reflects complaints of knee pain.  Additionally, the 
September 2003 VA examination report reveals complaints of 
pain in both knees, which was exacerbated with standing and 
walking.  Moreover, the range of motion testing indicates 
pain at the endpoints of motion. However, the Board finds 
that even when considering additional functional limitation, 
the range of motion findings noted above lead to the 
conclusion that the veteran's right and left knee disability 
picture does not more nearly approximate a rating in excess 
of 10 percent under either Diagnostic Code 5260 or 5261. 

The Board has also considered whether the veteran is entitled 
to a compensable rating under any alternate Diagnostic Code.  
However, as the evidence fails to establish ankylosis, 
Diagnostic Code 5256 is not for application.  Similarly, as 
the evidence fails to demonstrate impairment of the tibia or 
fibula, a higher rating is not possible under Diagnostic Code 
5262.  Finally, as there is no showing of genu recurvatum, 
Diagnostic Code 5263 is inapplicable.  

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the medical 
findings do not establish loss of either flexion or extension 
to a compensable degree.  Thus, assignment of separate 
evaluations for limitation of flexion and extension of the 
right and left leg is not appropriate here. 

Further regarding the question of entitlement to separate 
evaluations, the Board 
calls attention to the provisions of VA General Counsel 
opinion 23-97 (VAOPGCPREC 23-97).  That opinion provides that 
a claimant who has arthritis and instability of the knee may, 
in some circumstances, be rated separately under Diagnostic 
Codes 5003 and 5257.  See also VAOPGCPREC 9-98.  

In the present case, an x-ray taken in conjunction with the 
September 2003 VA examination revealed degenerative changes 
of both knees.  However, a separate evaluation under 
Diagnostic Code 5257 is not appropriate as the claims file 
does not evidence instability of the knees.  Indeed, although 
the veteran complained at his September 2003 VA examination 
of pain in both his right and left knee, there were no 
objective findings which showed medial or lateral laxity, or 
otherwise showed instability in the knees.  Thus, there is no 
basis for a separate evaluation pursuant to VAOPGCPREC 23-97 
or VAOPGCPREC 9-98 in the present case.  

In conclusion, the evidence does not support a rating in 
excess of 10 percent for the veteran's chondromalacia patella 
with patellofemoral syndrome and tibial stress fracture of 
either the left or right knee.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Vazquez-Flores, slip 
op. at 5-6. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
April 2003, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board acknowledges that the VCAA letter sent to veteran 
in April 2003 does not meet the requirements of Vazquez-
Flores.  Therefore, to this extent, the duty to notify was 
not satisfied prior to the initial unfavorable decision on 
the claim by the RO.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

Here, there is no notice letter meeting the requirements of 
Vazquez-Flores followed by a readjudication of the claim.  
However, the veteran was provided with correspondence 
regarding what was needed to support his claim.  Again, such 
notice was sent in April 2003.  From such correspondence, the 
veteran can be expected to understand what was needed to 
support his claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in a February 
2008 statement from his representative.   Specifically, that 
statement instructed the Board to consider a higher 
evaluation based on additional functional limitation of the 
knee, which indicates an awareness of the need to demonstrate 
the impact of the disability on the veteran's daily life and 
employment.  

Based on the above, the notice deficiency does not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.  
Indeed, it appears further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran.   See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The claims file contains the 
veteran's post-service reports of VA and private treatment 
and examination.  Moreover, the veteran's statements in 
support of his claim are of record.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a disability evaluation greater than 10 
percent for right and left knee chondromalacia patella with 
patellofemoral syndrome and tibial stress fracture is denied.


REMAND
 
In the present case, the veteran is claiming entitlement to 
service connection for a herniated disc L4-5 with 
degenerative changes of the lumbar spine, including as 
secondary to the veteran's service-connected left and right 
knee disabilities.  With respect to these claims, the Board 
finds that additional development is necessary to satisfy 
VA's obligations under the VCAA.  Specifically, it is found 
that the veteran should be afforded a VA examination, for the 
reasons discussed below. 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
held that in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In the present case, the service medical records reflect at 
least one documented incident of back pain.  In November 
1985, following a moving accident on base, the veteran was 
treated for back pain.  

Following service, lower back pain was again referenced in an 
October 1994 radiographic report.  The medical records 
associate ed with the claims file then indicate further back 
problems beginning in 2002.  Additionally, the record 
contains statements from veteran's pastor, a former co-worker 
and sister, all asserting veteran has experienced back 
problems for a long period of time. Veteran's sister, a 
nurse, further states that "since he [veteran] injured his 
back in the Army, while he was stationed at Ft. Carson, CO he 
has kept me aware of it and he has asked me many times what I 
thought he should do or what I would recommend that he take 
to relieve the pain."  The record also includes a private 
treatment report dated in January 2003 in which the physician 
assessed that veteran's lower back pain with "left 
radiculopathy and L4-5 herniation, probably [is] related to 
initial damage sustained while in [the] military."  

Therefore the evidence of record, as detailed in pertinent 
part above, shows treatment for back pain, and suggests a 
causal link to active service, but is at present insufficient 
to decide the claim.  

The veteran was afforded a VA examination in September 2003, 
which included a medical opinion issued in October 2003, 
regarding the issue of a herniated disc L4-5 with 
degenerative changes of the lumbar spine secondary to the 
veteran's service- connected left and right knee 
disabilities.  However, this VA examination report failed to 
address the issue of a direct service connection for a 
herniated disc L4-5 with degenerative changes of the lumbar 
spine.

Based on the foregoing, it is found that an opinion of 
etiology should be obtained.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) (West 2002), 38 
C.F.R.  § 3.159(c)(4) (2007). 

Accordingly, the case is REMANDED for the following action:

1.  A VA examiner should review the claims 
file and provide an opinion as to whether 
it is at least as likely than not that any 
current diagnosis of lower back pain with 
left radiculopathy and L4-5 herniation is 
causally related to active service.  Any 
opinion offered should be accompanied by a 
clear rationale consistent with the 
evidence of record.  Moreover, if it is 
determined that a physical examination is 
necessary in order to fully respond to 
this inquiry, then one should be arranged 
and all necessary tests should be 
performed.

The claims file must be reviewed in 
conjunction with such the examination(s), 
and the examiner(s) must indicate that such 
review occurred.  

2.  Upon completion of the above, 
readjudicate the issue on appeal.  

If any benefit sought on appeal remains 
denied, the veteran should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


